Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered September 15, 2006, convicting him of criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was effectively waived as part of his plea agreement (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]; People v Hidalgo, 91 NY2d 733 [1998]). Fisher, J.P., Florio, Angiolillo, Dickerson and Belen, JJ., concur.